EXHIBIT 10.2




FIFTH AMENDMENT TO
LOAN AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
November 7, 2018 by and among SCHOOL SPECIALTY, INC., a Delaware corporation
(“Company”), CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company
(“Classroom”), SPORTIME, LLC, a Delaware limited liability company (“Sportime”),
DELTA EDUCATION, LLC, a Delaware limited liability company (“Delta”), PREMIER
AGENDAS, LLC, a Delaware limited liability company (as successor in interest to
Premier Agendas, Inc., a Washington corporation, “Premier”), CHILDCRAFT
EDUCATION, LLC, a Delaware limited liability company (as successor in interest
to Childcraft Education Corp., a New York corporation, “Childcraft”),
BIRD-IN-HAND WOODWORKS, LLC, a Delaware limited liability company (as successor
in interest to Bird-In-Hand Woodworks, Inc., a New Jersey Corporation, “Bird”),
CALIFONE INTERNATIONAL, LLC, a Delaware limited liability company (as successor
in interest to Califone International, Inc., a Delaware corporation,
“Califone”), SSI GUARDIAN, LLC, a Delaware limited liability company (“SSI”, and
together with Classroom, Sportime, Delta, Premier, Childcraft, Bird and Califone
collectively, “Subsidiary Borrowers” and each, individually, a “Subsidiary
Borrower”), the Lenders party hereto, and BANK OF AMERICA, N.A., as agent for
the Lenders (in such capacity, “Agent”).

WHEREAS, Company, Subsidiary Borrowers from time to time party thereto, Agent,
and the Lenders from time to time party thereto are parties to that certain Loan
Agreement, dated as of June 11, 2013 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Loan
Agreement”); and

WHEREAS, Company has requested that Agent and the Lenders amend the Loan
Agreement in certain respects as set forth herein, and Agent and the Lenders
party hereto have agreed to the foregoing, on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.

Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Loan Agreement.

2.

Amendments to Loan Agreement.  Subject to the satisfaction of the conditions set
forth in Section 5 below and in reliance upon the representations and warranties
of Borrowers and the Guarantors party hereto set forth in Section 6 below, the
Loan Agreement is amended as follows:

(A)

Section 1.1 of the Loan Agreement is hereby amended by adding the following
defined terms in their proper alphabetical order:





1033235.02-CHISR01A - MSW













Beneficial Ownership Certification: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to Agent.




Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.




FASB ASC: the Accounting Standards Codification of the Financial Accounting
Standards Board.

Fifth Amendment: that certain Fifth Amendment to Loan Agreement, dated as of
November 7, 2018, and effective as of the Fifth Amendment Effective Date, among
the Borrowers party thereto, the Lenders party thereto and the Agent.

Fifth Amendment Effective Date: as defined in the Fifth Amendment.

LIBOR Screen Rate: as defined in Section 1.5.

LIBOR Successor Rate: as defined in Section 1.5.

LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to this Agreement, including changes to
Base Rate, Interest Period, timing and frequency of determining rates and
payments of interest and other administrative matters as may be appropriate, in
Agent’s discretion, to reflect the adoption of such LIBOR Successor Rate and to
permit its administration by Agent in a manner substantially consistent with
market practice (or, if Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as Agent determines in consultation with Borrowers).  Such
changes shall provide that the LIBOR Successor Rate cannot be less than zero for
purposes of this Agreement.




Scheduled Unavailability Date: as defined in Section 1.5.




(B)

Section 1.2 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

1.2

Accounting Terms.

Under the Loan Documents (except as otherwise specified therein), all accounting
terms shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of Borrowers
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change, the change is





-2-

1033235.02-CHISR01A - MSW










disclosed to Agent, and all relevant provisions of the Loan Documents are
amended in a manner satisfactory to Required Lenders to take into account the
effects of the change; provided that, notwithstanding the foregoing, GAAP shall
include the application of FASB ASC 606 with retroactive effect as of
December 31, 2017 for purposes of the computation of any financial covenant
contained herein and for all other purposes of the Loan Documents, with effect
on the Fifth Amendment Effective Date.




(C)

Section 1.5 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

“1.5

LIBOR Amendment.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if Agent determines (which determination shall be
conclusive absent manifest error), or Borrower Agent or Required Lenders notify
Agent (with, in the case of the Required Lenders, a copy to Borrower Agent) that
Borrowers or Required Lenders (as applicable) have determined, that:

(a)

adequate and reasonable means do not exist for ascertaining LIBOR for any
applicable interest period, because the LIBOR quote on the applicable screen
page (or other source) used by Agent to determine LIBOR (“LIBOR Screen Rate”) is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or

(b)

the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date (“Scheduled Unavailability Date”) after which LIBOR or the LIBOR Screen
Rate shall no longer be made available, or used for determining the interest
rate of loans; or

(c)

syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and Borrower Agent may amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (“LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and the amendment shall be effective at 5:00 p.m. on the fifth Business
Day after Agent posts the amendment to all Lenders and Borrowers unless, prior
to such time, Required Lenders notify





-3-

1033235.02-CHISR01A - MSW










Agent that they do not accept the amendment.




If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred, Agent
will promptly notify Borrowers and Lenders. Thereafter, (i) the obligation of
Lenders to make or maintain LIBOR Loans shall be suspended (to the extent of the
affected LIBOR Loans or Interest Periods), and (ii) the LIBOR component shall no
longer be used in determining Base Rate.  Upon receipt of such notice, Borrower
Agent may revoke any pending request for funding, conversion or continuation of
a LIBOR Loan (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have requested a Base Rate Loan.”.




(D)

Section 9.1.1 of the Loan Agreement is hereby amended by adding the following
sentence at the end of such Section:

“As of the Fifth Amendment Effective Date, all information included in any
Beneficial Ownership Certification is true and complete in all respects.”.




(E)

Section 10.1.2 of the Loan Agreement is hereby amended to (i) delete “and” from
the end of clause (j) thereof, (ii) delete the period at the end of clause (k)
thereof and replace it with “; and”, and add the following clause (l) at the end
thereof:

“(l)

promptly following any request therefor, provide information and documentation
reasonably requested by Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation.”.

(F)

Section 14.1.1 of the Loan Agreement is hereby amended by deleted “No” at the
beginning of such Section and replacing it with the phrase “Except as provided
in Section 1.5, no”.

(G)

Section 14.1.1(c) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“(c)

without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
provided that no modification or amendment entered into pursuant to the terms of
Section 1.5 shall constitute a reduction in the rate of interest or fees for
purposes of this clause (c); (iii) extend the Revolver Termination Date; or (iv)
amend this clause (c);”.





-4-

1033235.02-CHISR01A - MSW










(H)

Section 14.16 of the Loan Agreement is hereby amended by adding the phrase “,
including the Patriot Act and Beneficial Ownership Regulation” immediately
before the period at the end of such Section.

3.

Continuing Effect.  Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Loan Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect, in each case as amended hereby.

4.

Reaffirmation and Confirmation.  Each of Company, each Subsidiary Borrower and
each Guarantor party hereto hereby ratifies, affirms, acknowledges and agrees
that the Loan Agreement and the other Loan Documents represent the valid,
enforceable and collectible obligations of Borrowers and the Guarantors, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Loan Agreement or
any other Loan Document. Each of Company, each Subsidiary Borrower and each
Guarantor party hereto hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations.  The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Borrowers and the Guarantors party hereto in
all respects.

5.

Conditions to Effectiveness of Amendment.  This Amendment shall become effective
as of September 29, 2018 upon the satisfaction of each of the following
conditions precedent (the “Fifth Amendment Effective Date”):

(a)

Each party hereto shall have executed and delivered this Amendment to Agent;

(b)

Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of an amendment to the Term Loan Agreement;

(c)

At least one (1) Business Day prior to the Fifth Amendment Effective Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation (as defined in the Loan Agreement, as amended hereby) shall
have delivered to each Lender that so requests a Beneficial Ownership
Certification (as defined in the Loan Agreement, as amended hereby) in relation
to such Borrower;

(d)

All proceedings taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(e)

No Default or Event of Default shall have occurred and be continuing.





-5-

1033235.02-CHISR01A - MSW













6.

Representations and Warranties.  In order to induce Agent and Lenders to enter
into this Amendment, each Borrower and each Guarantor party hereto hereby
represents and warrants to Agent and Lenders that, after giving effect to this
Amendment:

(a)

All representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if made on and
as of such date, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date);

(b)

No Default or Event of Default has occurred and is continuing; and

(c)

This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of each Borrower and the Guarantors and are
enforceable against each Borrower and the Guarantors in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

7.

Miscellaneous.

(a)

Expenses.  Borrowers agree to pay on demand all expenses of Agent (including
expenses of its legal counsel) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment in accordance with the
terms of the Loan Agreement.

(b)

Governing Law.  This Amendment shall be a contract made under and governed by,
and construed in accordance with the internal laws of the State of New York.

(c)

Counterparts.  This Amendment may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
 Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. “pdf”) shall be effective as delivery
of a manually executed counterpart hereof.

8.

Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower and each Guarantor
party hereto, on behalf of itself and its respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent





-6-

1033235.02-CHISR01A - MSW










and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, as of the
date of this Amendment, both at law and in equity, which any Borrower or any
Guarantor, or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, in each case for or on account of, or in
relation to, or in any way in connection with any of the Loan Agreement, or any
of the other Loan Documents or transactions thereunder or related thereto.




[Signature pages follow]








-7-

1033235.02-CHISR01A - MSW










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered on
November 7, 2018, with an effective date as of September 29, 2018.




 

SCHOOL SPECIALTY, INC.,

as a Borrower and a Guarantor




By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President & CEO

 

 

 

CLASSROOMDIRECT.COM, LLC,

as a Borrower and as a Guarantor







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

SPORTIME, LLC,

as a Borrower and as a Guarantor







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

DELTA EDUCATION, LLC,

as a Borrower and as a Guarantor







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President








[Signature page to Fifth Amendment to ABL]

1033235.02-CHISR01A - MSW













 

PREMIER AGENDAS, LLC,

as a Borrower and as a Guarantor







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President




 

 

 

CHILDCRAFT EDUCATION, LLC,

as a Borrower and as a Guarantor







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

BIRD-IN-HAND WOODWORKS, LLC,

as a Borrower and as a Guarantor







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

CALIFONE INTERNATIONAL, LLC,

as a Borrower and as a Guarantor







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President

 

 

 

SSI GUARDIAN, LLC,

as a Borrower and as a Guarantor







By:   /s/ Joseph M. Yorio                       

Name:  Joseph M. Yorio

Title: President





[Signature page to Fifth Amendment to ABL]

1033235.02-CHISR01A - MSW













 

BANK OF AMERICA, N.A.,

as Agent and as a Lender







By:   /s/ Robert J. Lund                

Name:  Robert J. Lund

Title: Senior Vice President








[Signature page to Fifth Amendment to ABL]

1033235.02-CHISR01A - MSW













 

BANK OF MONTREAL,

as a Lender







By:   /s/ Terrence Mc. Kenna Jr.             

Name:  Terrence McKenna Jr.

Title: Director











[Signature page to Fifth Amendment to ABL]

1033235.02-CHISR01A - MSW


